IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 313 MAL 2017
                                            :
                   Petitioner               : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
JOSHUA MICHAEL LUKACH,                      :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of September, 2017, the Petition for Allowance of

Appeal is GRANTED. The issues, as stated by petitioner, are:

      a. As a matter of first impression, did the Pennsylvania Superior Court err in
         holding that a suspect that is subject to custodial interrogation clearly and
         unambiguously invokes his right to remain silent under the standard
         articulated in Berghuis v. Thompkins, 130 S. Ct. 2250 (2010), where he makes
         a statement that he does not wish to talk, but, qualifies that statement with a
         statement of “I don't know” and a general assertion of innocence?

      b. Did the Pennsylvania Superior Court commit an error of law when it applied
         the wrong legal standard in affirming suppression of the physical evidence
         found as the “fruits” of [r]espondent's confession where there was only a
         violation of the prophylactic rules of Miranda and the confession was not a
         product of coercion?